Exhibit 10.1

 

Execution Copy

 

 

 

 

CONTRIBUTION AGREEMENT

 

AMONG

 

HELIO LLC

 

HELIO, INC.
(for purposes of Section 2.1.1, Article IV and Section 7.16 only)

 

SK TELECOM USA HOLDINGS, INC.

 

AND

 

EARTHLINK, INC.

 

Dated as of November 7, 2007

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

1.1

Certain Definitions

1

 

 

 

1.2

Other Terms

5

 

 

 

ARTICLE II

CONTRIBUTIONS

5

 

 

 

2.1A

SKT Note Purchase

5

 

 

 

2.1

Management Company and Operating Company

5

 

 

 

2.2

SKT Holdings Contributions

6

 

 

 

2.3

Closing

6

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

7

 

 

 

3.1

Representations and Warranties of the Operating Company

7

 

 

 

3.2

Representations and Warranties of SKT Holdings

11

 

 

 

3.3

Representations and Warranties of EarthLink

12

 

 

 

ARTICLE IV

CERTAIN COVENANTS AND AGREEMENTS

13

 

 

 

4.1

Conduct of Business

13

 

 

 

4.2

Registrations, Filings and Consents

15

 

 

 

4.3

Transfer Taxes

15

 

 

 

4.4

Further Assurances

16

 

 

 

ARTICLE V

CONDITIONS TO SKT Note Purchase and CLOSING

16

 

 

 

5.1

Conditions to SKT Holdings’ Obligation to Effect the SKT Note Purchase

16

 

 

 

5.2

Conditions to Each Party’s Obligation to Effect the Closing

16

 

 

 

5.3

Conditions to Obligation of EarthLink and Operating Company

17

 

 

 

5.4

Conditions to Obligations of SKT Holdings

17

 

 

 

ARTICLE VI

TERMINATION

18

 

 

 

6.1

Termination

18

 

 

 

6.2

Effect of Termination

19

 

 

 

ARTICLE VII

MISCELLANEOUS

19

 

 

 

7.1

Entire Agreement; Amendment and Waiver

19

 

 

 

7.2

Expenses

19

 

 

 

7.3

Public Disclosure

19

 

 

 

7.4

Assignment

20

 

i

--------------------------------------------------------------------------------


 

7.5

Fulfillment of Obligations

20

 

 

 

7.6

Third Party Beneficiaries

20

 

 

 

7.7

Counterparts

20

 

 

 

7.8

Section Headings

20

 

 

 

7.9

Notices

20

 

 

 

7.10

Governing Law

22

 

 

 

7.11

Survival of Representations, Warranties and Covenants

22

 

 

 

7.12

Dispute Resolution

22

 

 

 

7.13

Severability

24

 

 

 

7.14

No Personal Liability

24

 

 

 

7.15

Further Assurances

25

 

 

 

7.16

Amendment of Note Purchase and Security Agreement and Guaranty

25

 

EXHIBITS AND SCHEDULES

 

Exhibit A

Form of Brand License and Marketing Agreement

Exhibit B

Form of Operating Company Agreement

Exhibit C

Form of Stockholders’ Agreement

Exhibit D

Form of Certificate of Incorporation of Management Company

Exhibit E

Form of Additional Note

Exhibit F-1

Form of SKT Secured Exchangeable Promissory Note

Exhibit F-2

Form of EarthLink Secured Exchangeable Promissory Note

 

 

Schedule 3.1.4

Capitalization Summary

Schedule 3.1.10

Intellectual Property

Schedule 3.1.11

Litigation

Schedule 3.1.14

Taxes

 

ii

--------------------------------------------------------------------------------


 

THIS CONTRIBUTION AGREEMENT (this “Agreement”), dated as of November 7, 2007, is
among HELIO LLC, a Delaware limited liability company (“Operating Company”), SK
Telecom USA Holdings, Inc., a Delaware corporation (“SKT Holdings”), EarthLink,
Inc., a Delaware corporation (“EarthLink”) and, for purposes of Section 2.1.1,
Article IV and Section 7.16 only, HELIO, Inc., a Delaware corporation
(“Management Company”).

 

WHEREAS, in March 2005 SKT, SKT Holdings and EarthLink entered into a joint
venture for the purpose of developing and marketing branded wireless
telecommunications services conducted through the Operating Company;

 

WHEREAS, the Operating Company is managed by Management Company;

 

WHEREAS, the Parties are entering into this Agreement to set forth their
agreement as to the SKT Holdings Contribution and the conditions to such
contribution;

 

WHEREAS, in connection with the closing of the transactions contemplated by this
Agreement, (i) SKT Holdings, EarthLink and Operating Company will be amending
and restating the Operating Company Agreement, (ii) SK Telecom Co., Ltd.
(“SKT”), EarthLink and the Management Company will be amending and restating the
Stockholders’ Agreement, (iii) the Management Company will be amending and
restating the Certificate of Incorporation and (iv) SKT, EarthLink and the
Operating Company will be amending and restating the Brand License and Marketing
Agreement, all in accordance with the terms hereof; and

 

WHEREAS, the Parties intend that, for federal income tax purposes, the SKT
Holdings Contribution shall qualify as a transfer of assets under the provisions
of Section 721 of the Internal Revenue Code of 1986, as amended (the “Code”);

 

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and undertakings contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 


ARTICLE I
DEFINITIONS


 

1.1          Certain Definitions. As used in this Agreement, the following terms
shall have the respective meanings set forth below:

 

“Additional Membership Units” shall have the meaning set forth in Section 2.1.2.

 

“Additional Note” shall have the meaning set forth in Section 2.7.

 

“Affiliates” shall mean with respect to any Person, any Person directly or
indirectly Controlling, Controlled by, or under common Control with such other
Person at any time during the period for which the determination of affiliation
is being made.

 

--------------------------------------------------------------------------------


 

“Agreement” shall mean this Contribution Agreement, the Schedules hereto, and
the Exhibits hereto, as the same may be amended or supplemented from time to
time in accordance with the terms hereof.

 

“Ancillary Agreements” shall mean, collectively, the Operating Company
Agreement, the Brand License and Marketing Agreement and the Stockholders’
Agreement.

 

“Bankruptcy and Equity Exception” shall have the meaning set forth in Section
3.1.5.

 

“Brand License and Marketing Agreement” shall mean that certain Second Amended
and Restated Brand License and Marketing Agreement among EarthLink, SKT and
Operating Company, substantially in the form of Exhibit A attached hereto.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banks in New York City are authorized or obligated by law or executive
order to close.

 

“Certificate of Incorporation” shall have the meaning set forth in Section
2.1.1.

 

“Closing” shall have the meaning set forth in Section 2.3.1.

 

“Closing Date” shall have the meaning set forth in Section 2.3.1.

 

“Code” shall have the meaning set forth in the Recitals.

 

“Confidential Information” shall have the meaning set forth in Section
3.1.10(c).

 

“Contracts” shall mean all agreements, contracts, leases and subleases, purchase
orders, arrangements, commitments, non-governmental licenses, notes, mortgages,
indentures or other obligations.

 

“Control” as used with respect to any Entity, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of
management policies of such Entity through the ownership of voting securities or
by Contract.

 

“CPR” shall have the meaning set forth in Section 7.12.2.

 

“Document Escrow Agent” shall mean Baker & McKenzie LLP, counsel to SKT
Holdings.

 

“EarthLink” shall have the meaning set forth in the Preamble.

 

“Encumbrances” shall mean liens, charges, encumbrances, pledges, security
interests, options, or any other restrictions or third party rights.

 

“Entity” shall mean any corporation, firm, unincorporated organization,
association, partnership, limited partnership, limited liability company,
limited liability partnership, business trust, joint stock company, joint
venture organization, entity or business.

 

2

--------------------------------------------------------------------------------


 

“Environmental Laws” shall have the meaning set forth in Section 3.1.20.

 

“FCC Approval” shall have the meaning set forth in Section 5.1.1.

 

“Final Order” shall have the meaning set forth in Section 5.1.1.

 

“Financial Statements” shall have the meaning set forth in Section 3.1.6.

 

“GAAP” shall have the meaning set forth in Section 3.1.6.

 

“Governmental Entity” shall mean any governmental or regulatory authority,
court, agency, commission, body or other similar entity.

 

“Governmental Filings” shall mean the SKT Holdings Governmental Filings, the
EarthLink Governmental Filings and any notices, reports or other filings
required to be made by the Operating Company or its Subsidiaries with, or any
consents, registrations, approvals, permits or authorizations required to be
obtained by the Operating Company or its Subsidiaries from, any Governmental
Entity in connection with the execution and delivery of this Agreement

 

“ICC” shall have the meaning set forth in Section 7.12.3.

 

“Intellectual Property” shall have the meaning set forth in Section 3.1.10(a).

 

“knowledge”, “knowledge of the Operating Company” or similar expressions shall
mean the actual knowledge of the Chief Executuive Officer, the Chief Operating
Officer, or the Chief Financial Officer of the Operating Company.

 

“Laws” shall mean any federal, state, local or foreign law, statute, ordinance,
regulation, judgment, order, decree, injunction, arbitration award, franchise,
license, authorization, opinion, agency requirement or permit of any
Governmental Entity or common law.

 

“Management Company” shall have the meaning set forth in the Recitals.

 

“Material Adverse Effect” shall mean, (i) with respect to SKT Holdings, a
material adverse change in the financial condition, properties, business or
results of operations of SKT Holdings and their respective Subsidiaries taken as
a whole that has had or is reasonably likely to have a material adverse effect
on the performance of its obligations under this Agreement or any Ancillary
Agreement to which it is a party or on Operating Company or Management Company,
an event that would prevent, materially delay or materially impair SKT Holdings’
ability to consummate the transactions contemplated by this Agreement; or an
event that would prevent the performance by SKT Holdings of any material
obligation under this Agreement or any Ancillary Agreement; (ii) with respect to
EarthLink, a material adverse change in the financial condition, properties,
business or results of operations of EarthLink and its Subsidiaries taken as a
whole that has had or is reasonably likely to have a material adverse effect on
its performance of its obligations under this Agreement or any Ancillary
Agreement or on Operating Company or Management Company; an event that would
prevent, materially delay or materially impair EarthLink’s ability to consummate
the transactions contemplated by this

 

3

--------------------------------------------------------------------------------


 

Agreement; or an event that would prevent the performance by EarthLink of any
material obligation under this Agreement or any Ancillary Agreement; and (iii)
with respect to Operating Company or Management Company, a material adverse
effect on the financial condition, properties, or results of operations of
Operating Company and Management Company, taken together as a whole, assuming
for such purposes the completion of the transactions contemplated hereunder in
each case.

 

“Material Agreements” means any agreement or other commitment for capital
expenditures, notes, mortgages, or indentures, whether written or oral, to which
the Operating Company has agreed or otherwise committed and which has a value in
excess (individually or in the aggregate) of US$5,000,000 (excluding any
agreement or other commitment between the Operating Company and SKT Holdings or
an Affiliate of SKT).

 

“Membership Unit” shall have the meaning ascribed to such term in the Operating
Company Agreement.

 

“Note” shall have the meaning set forth in Section 2.2.

 

“Note Purchase Date” shall have the meaning set forth in Section 2.1A.

 

“Obligations” shall have the meaning set forth in Section 7.14.

 

“Operating Company” shall have the meaning set forth in the Preamble.

 

“Operating Company Agreement” shall mean the Second Amended and Restated Limited
Liability Company Agreement of Operating Company, by and among SKT Holdings,
EarthLink and Management Company substantially in the form attached hereto as
Exhibit B.

 

“Order” shall have the meaning set forth in Section 5.1.2.

 

“Parties” shall mean collectively EarthLink, Operating Company, SKT Holdings,
and “Party” shall mean each of EarthLink, Operating Company, and SKT Holdings.

 

“Person” shall mean any natural person or Entity.

 

“SKT” shall have the meaning set forth in the Preamble.

 

“SKT Holdings Contribution” shall have the meaning set forth in Section 2.2.

 

 “SKT Holdings” shall have the meaning set forth in the Preamble.

 

“SKT Note Purchase” shall have the meaning set forth in Section 2.1A.

 

“Stockholders’ Agreement” shall mean the Amended and Restated Stockholders’
Agreement to be entered into at Closing by and among SKT, EarthLink and
Management Company, substantially in the form set forth in Exhibit C.

 

4

--------------------------------------------------------------------------------


 

“Subsidiary” shall mean, as to any Person, any Entity (i) of which such Person,
directly or indirectly, owns securities or other equity interests representing
fifty percent (50%) or more of the aggregate voting power or (ii) of which such
Person possesses the right to elect fifty percent (50%) or more of the directors
or Persons holding similar positions. The Operating Company shall be deemed to
be a Subsidiary of the Management Company.

 

“Taxes” shall mean all federal, state, local and foreign income, profits,
franchise, gross receipts, environmental, customs duty, capital stock,
severance, stamp, payroll, sales, employment, unemployment, disability, use,
property, withholding, excise, production, value added, occupancy and other
taxes, duties or assessments of any nature whatsoever, together with all
interest, penalties and additions imposed with respect to such amounts and any
interest in respect of such penalties and additions.

 

“Tax Returns” shall have the meaning set forth in Section 3.1.14.

 

“Termination Date” shall have the meaning set forth in Section 6.1.

 

“Transfer Taxes” shall mean all federal, state, local or foreign sales, use,
value added, documentary, stamp or similar Taxes that may be imposed in
connection with the transfers contemplated by this Agreement, together with all
interest, penalties and additions imposed with respect to such amounts and any
interest in respect of such penalties and additions.

 

1.2          Other Terms. Other terms may be defined elsewhere in this Agreement
and, unless otherwise indicated, shall have such meaning throughout this
Agreement.

 


ARTICLE II
CONTRIBUTIONS


 


2.1A       SKT NOTE PURCHASE.


 


ON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH HEREIN, AS SOON AS
PRACTICABLE FOLLOWING THE DATE HEREOF BUT NO LATER THAN NOVEMBER 12, 2007 (THE
“NOTE PURCHASE DATE”), SKT HOLDINGS SHALL PURCHASE A $40,000,000 SECURED
PROMISSORY NOTE (THE “ADDITIONAL NOTE”) FROM THE OPERATING COMPANY IN
SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT E. SUCH PURCHASE OF THE
ADDITIONAL NOTE IS HEREIN COLLECTIVELY REFERRED TO AS THE “SKT NOTE PURCHASE”.


 


2.1          MANAGEMENT COMPANY AND OPERATING COMPANY.


 


2.1.1       ORGANIZATIONAL DOCUMENTS. PRIOR TO THE CLOSING, MANAGEMENT COMPANY
SHALL FILE A SECOND AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF
MANAGEMENT COMPANY SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT D (THE
“CERTIFICATE OF INCORPORATION”) WITH THE SECRETARY OF STATE OF THE STATE OF
DELAWARE. AT THE NOTE PURCHASE DATE, EARTHLINK, MANAGEMENT COMPANY AND OPERATING
COMPANY SHALL EACH EXECUTE ALL ANCILLARY DOCUMENTS TO WHICH IT IS A PARTY AND
DEPOSIT SUCH EXECUTED ANCILLARY DOCUMENTS IN ESCROW WITH THE DOCUMENT ESCROW
AGENT TO BE HELD UNTIL RELEASED AS FOLLOWS: (I) THE EXECUTED ANCILLARY DOCUMENTS
SHALL BE AUTOMATICALLY RELEASED TO SKT HOLDINGS UPON THE SATISFACTION OR WAIVER
OF THE CONDITIONS CONTAINED IN SECTION 5.2 AND SECTION 5.3, OR (II) THE EXECUTED
ANCILLARY

 

5

--------------------------------------------------------------------------------


 


DOCUMENTS SHALL BE AUTOMATICALLY RELEASED AND RETURNED TO THE EARTHLINK,
OPERATING COMPANY AND MANAGEMENT COMPANY, AS APPLICABLE, UPON A TERMINATION OF
THIS AGREEMENT PURSUANT TO SECTION 6.1.


 


2.1.2       MEMBERSHIP UNITS. AT THE CLOSING, IN EXCHANGE FOR THE SKT HOLDINGS
CONTRIBUTION (AS DESCRIBED IN SECTION 2.2 BELOW), THE OPERATING COMPANY SHALL
ISSUE TO SKT HOLDINGS 23,333,333 PREFERRED MEMBERSHIP UNITS PLUS SUCH NUMBER OF
PREFERRED MEMBERSHIP UNITS THAT WILL BECOME ISSUABLE TO SKT HOLDINGS FOR THE
ACCRUED AND UNPAID INTEREST IN RESPECT OF THE NOTE AND THE ADDITIONAL NOTE AS AT
THE CLOSING DATE IN ACCORDANCE WITH THE TERMS AND CONDITIONS THEREOF (THE
“ADDITIONAL MEMBERSHIP UNITS”).


 

2.2          SKT Holdings Contributions. On the terms and subject to the
conditions set forth herein, at the Closing, SKT Holdings shall exchange each of
(i) the Additional Note and (ii) the $30,000,000 Secured Promissory Note from
the Operating Company to SKT Holdings, dated September 21, 2007 (the “Note”)
and, in each case, the accrued and unpaid interest thereon as at the Closing
Date for Preferred Membership Units of the Operating Company. Such exchange of
the Note and the Additional Note are herein collectively referred to as the “SKT
Holdings Contribution”.

 


2.3          CLOSING.


 


2.3.1       TIME AND LOCATION OF CLOSING. THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY (THE “CLOSING”) SHALL TAKE PLACE AT 600 PEACHTREE STREET,
ATLANTA, GEORGIA, AS PROMPTLY AS IS PRACTICABLE ON THE FIRST BUSINESS DAY
FOLLOWING THE DAY ON WHICH THE CONDITIONS SET FORTH IN ARTICLE V HEREOF HAVE
BEEN SATISFIED OR ARE DULY WAIVED (OTHER THAN THOSE CONDITIONS THAT BY THEIR
NATURE ARE TO BE SATISFIED AT THE CLOSING, BUT SUBJECT TO THE SATISFACTION OR
WAIVER OF THOSE CONDITIONS), OR AT SUCH OTHER TIME AND PLACE AS THE PARTIES MAY
MUTUALLY AGREE. THE DATE ON WHICH THE CLOSING OCCURS IS CALLED THE “CLOSING
DATE.”


 


2.3.2       CLOSING DELIVERIES. AT THE CLOSING:


 

(A)           SKT HOLDINGS SHALL EXCHANGE THE ADDITIONAL NOTE FOR PREFERRED
MEMBERSHIP UNITS OF THE OPERATING COMPANY;

 

(B)           SKT HOLDINGS SHALL EXCHANGE THE NOTE FOR PREFERRED MEMBERSHIP
UNITS OF OPERATING COMPANY;

 

(C)           THE OPERATING COMPANY SHALL ISSUE THE MEMBERSHIP UNITS IN THE
AMOUNTS SPECIFIED IN SECTION 2.1.2, FREE AND CLEAR OF ALL ENCUMBRANCES, OTHER
THAN THOSE ENCUMBRANCES CONTAINED IN THE OPERATING COMPANY AGREEMENT; AND

 

(D)           OPERATING COMPANY AND EARTHLINK SHALL CAUSE TO BE DELIVERED THE
DOCUMENTS SET FORTH IN SECTIONS 5.1 AND 5.4, AND SKT HOLDINGS SHALL CAUSE TO BE
DELIVERED THE DOCUMENTS SET FORTH IN SECTION 5.3.

 

6

--------------------------------------------------------------------------------


 


ARTICLE III
REPRESENTATIONS AND WARRANTIES


 

3.1          Representations and Warranties of the Operating Company. Except as
set forth on the Schedules referenced in this Section 3, the Operating Company
represents and warrants to SKT Holdings as follows:

 

3.1.1       Organization and Standing; Operating Company Agreement. The
Operating Company is a limited liability company duly organized and existing,
and is in good standing, under the laws of the State of Delaware. The Operating
Company has the requisite limited liability company power and authority to own
and operate its properties and assets, and to carry on its business as presently
conducted and as proposed to be conducted.

 

3.1.2       Limited Liability Company Power. The Operating Company will have on
the Closing Date all requisite legal and limited liability company power and
authority to execute and deliver this Agreement, to issue the Additional
Membership Units to SKT Holdings (or, at SKT Holding’s election, to a Subsidiary
of SKT Holdings) in accordance with the Operating Company Agreement, and to
carry out and perform its obligations under the terms of this Agreement.

 

3.1.3       Subsidiaries. Except for Management Company, SKT, SKT Holdings, SK
Telecom International, Inc. and EarthLink, the Operating Company has no
subsidiaries or affiliated companies and does not otherwise own or control,
directly or indirectly, any equity interest in any Entity; provided that the
Operating Company or Management Company may hold warrants or equity interests in
in other Entities issued in the course of business transactions.

 


3.1.4       CAPITALIZATION.


 

(A)           AS OF OCTOBER 31, 2007, THE CAPITAL OF THE OPERATING COMPANY
CONSISTS OF ONE HUNDRED FIVE MILLION FIVE HUNDRED FIFTY-EIGHT THOUSAND EIGHT
HUNDRED TWENTY-SEVEN (105,558,827) MEMBERSHIP UNITS OF WHICH (I) FIVE MILLION
FIVE HUNDRED FIFTY-EIGHT THOUSAND EIGHT HUNDRED TWENTY-SEVEN (5,558,827) COMMON
MEMBERSHIP UNITS ARE CURRENTLY ISSUED AND OUTSTANDING, FULLY PAID AND
NONASSESSABLE; (II)  ONE HUNDRED MILLION (100,000,000) PREFERRED MEMBERSHIP
UNITS ARE ISSUED AND OUTSTANDING, FULLY PAID AND NONASSESSABLE; AND (III) THE
ADDITIONAL MEMBERSHIP UNITS ARE BEING ISSUED AT THE CLOSING AND IMMEDIATELY
THEREAFTER WILL BE ISSUED AND OUTSTANDING, FULLY PAID AND NONASSESSABLE AND WILL
BE HELD BY SKT HOLDINGS.

 

Except with respect to options, warrants, exchangeable promissory notes and
other similar securities reflected on Schedule 3.1.4, there are no outstanding
warrants, options, agreements, convertible securities or other commitments
pursuant to which the Operating Company is or may become obligated to issue any
Membership Units or other securities other than pursuant to the transaction
contemplated by this Agreement. There are no preemptive or similar rights to
purchase or otherwise acquire Membership Units of the Operating Company from the
Operating Company pursuant to any provision of law, or, except as set forth in
the Operating Company Agreement as amended to date, any agreement to which the

 

7

--------------------------------------------------------------------------------


 

Operating Company is a party, and (except as set forth in the Operating Company
Agreement) there is no agreement, restriction or encumbrance with respect to the
sale or voting of any Membership Units of the Operating Company (whether
outstanding or issuable upon conversion or exercise of outstanding securities).
Except as set forth in the Operating Company Agreement, the Operating Company
has no obligation (contingent or otherwise) to purchase, redeem, or otherwise
acquire any of its equity securities or any interest therein or to pay any
dividend or make any other distribution in respect thereof. All of the issued
and outstanding Membership Units of the Operating Company have been offered,
issued and sold by the Operating Company in compliance with applicable federal
and state securities laws.

 

(B)           AS OF OCTOBER 31, 2007, THE AUTHORIZED SHARE CAPITAL OF THE
MANAGEMENT COMPANY CONSISTS OF TWO HUNDRED MILLION FOUR (200,000,004) SHARES OF
CAPITAL STOCK OF WHICH (I) ONE HUNDRED EIGHTY MILLION TWO (180,000,002) SHARES
ARE AUTHORIZED AS CLASS A COMMON STOCK, PAR VALUE $0.01 PER SHARE, FIVE MILLION
FIVE HUNDRED FIFTY-EIGHT THOUSAND EIGHT HUNDRED TWENTY-FIVE (5,558,825) OF WHICH
ARE CURRENTLY ISSUED AND OUTSTANDING, FULLY PAID AND NONASSESSABLE, EIGHT
MILLION TWO HUNDRED THIRTY THOUSAND ONE HUNDRED TWENTY-FIVE (8,230,125) OF WHICH
ARE ISSUABLE UPON EXERCISE OF OPTIONS GRANTED TO EMPLOYEES OR OTHERS, FIVE
MILLION EIGHT HUNDRED NINETY THOUSAND EIGHT HUNDRED TWENTY-FIVE (5,890,825) OF
WHICH ARE RESERVED FOR ISSUANCE UPON EXERCISE OF OPTIONS ISSUABLE TO EMPLOYEES
OR OTHERS PUSUANT TO MANAGEMENT COMPANY’S EQUITY INCENTIVE PLANS, SIX MILLION
THREE HUNDRED THIRTEEN THOUSAND EIGHT HUNDRED EIGHTY-THREE (6,313,883) OF WHICH
ARE ISSUABLE UPON EXERCISE OF WARRANTS GRANTED BY THE MANAGEMENT COMPANY AND ONE
HUNDRED MILLION TWO (100,000,002) OF WHICH ARE RESERVED FOR ISSUANCE UPON
EXCHANGE OF THE MEMBERSHIP UNITS HELD BY SKT HOLDINGS AND EARTHLINK, AND (II)
TWO (2) SHARES ARE AUTHORIZED AS CLASS B COMMON STOCK, PAR VALUE $0.01 PER
SHARE, TWO (2) OF WHICH ARE CURRENTLY ISSUED AND OUTSTANDING, FULLY PAID AND
NONASSESSABLE.

 

Except with respect to options, warrants, exchangeable promissory notes and
other similar securities reflected on Schedule 3.1.4, there are no warrants,
options, agreements, convertible securities or other commitments pursuant to
which the Management Company is or may become obligated to issue any share
capital or other securities other than pursuant to the transaction contemplated
by this Agreement. Except with respect to exchangeable promissory notes, the
number of shares, if any, issuable in connection with the securities described
in the immediately preceding sentence is not subject to adjustment by reason of
the issuance of the Membership Units hereunder or the issuance of the Class A
Common Stock upon exchange of such Membership Units. There are no preemptive or
similar rights to purchase or otherwise acquire share capital of the Management
Company from the Management Company pursuant to any provision of law, the
Certificate of Incorporation as amended to date, the Bylaws of the Management
Company or, except as set forth in the Stockholders’ Agreement, any agreement to
which the Management Company is a party, and (except as set forth in the
Certificate of Incorporation and the Stockholders’ Agreement) there is no
agreement, restriction or encumbrance with respect to the sale or voting of any
share capital of the Management Company (whether outstanding or issuable upon
conversion, exchange or exercise of outstanding securities). Except as set forth
in the Certificate of Incorporation, the Management Company has no obligation
(contingent or otherwise) to purchase, redeem, or otherwise acquire any of its
equity securities or any interest therein or to pay any dividend or make any
other distribution in respect thereof. Except with respect to warrants issued to
SKT or SKT Holdings, all of the

 

8

--------------------------------------------------------------------------------


 

issued and outstanding shares of capital stock of the Management Company have
been offered, issued and sold by the Management Company in compliance with
applicable federal and state securities laws.

 


3.1.5       AUTHORIZATION. ALL LIMITED LIABILITY COMPANY ACTION ON THE PART OF
THE OPERATING COMPANY AND THE MANAGEMENT COMPANY NECESSARY FOR THE
AUTHORIZATION, EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY THE
OPERATING COMPANY, THE AUTHORIZATION, SALE, ISSUANCE AND DELIVERY OF THE
PREFERRED MEMBERSHIP UNITS, AND THE PERFORMANCE OF ALL OF THE OPERATING
COMPANY’S OBLIGATIONS HEREUNDER SHALL HAVE BEEN TAKEN PRIOR TO THE CLOSING. THIS
AGREEMENT, WHEN EXECUTED AND DELIVERED BY THE OPERATING COMPANY, SHALL
CONSTITUTE A VALID AND BINDING OBLIGATION OF THE OPERATING COMPANY, ENFORCEABLE
IN ACCORDANCE WITH ITS TERMS, SUBJECT TO BANKRUPTCY, INSOLVENCY, FRAUDULENT
TRANSFER, REORGANIZATION, MORATORIUM AND SIMILAR LAWS OF GENERAL APPLICABILITY
RELATING TO OR AFFECTING CREDITORS’ RIGHTS AND TO GENERAL EQUITY PRINCIPLES (THE
“BANKRUPTCY AND EQUITY EXCEPTION”). THIS AGREEMENT HAS BEEN DULY AUTHORIZED BY
ALL REQUISITE LIMITED LIABILITY COMPANY ACTION. WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, THE OPERATING COMPANY SHALL HAVE GIVEN ALL REQUISITE NOTICE TO
(OR HAS OBTAINED A VALID WAIVER OF SUCH NOTICE FROM) AND SHALL HAVE OBTAINED ALL
MATERIAL REQUISITE CONSENTS TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
THE MEMBERSHIP UNITS, WHEN ISSUED IN COMPLIANCE WITH THE PROVISIONS OF THIS
AGREEMENT, WILL BE VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE AND WILL HAVE
THE RIGHTS, PREFERENCES, PRIVILEGES AND RESTRICTIONS DESCRIBED IN THE OPERATING
COMPANY AGREEMENT.


 


3.1.6       FINANCIAL STATEMENTS. THE AUDITED COMBINED BALANCE SHEETS OF THE
OPERATING COMPANY AND MANAGEMENT COMPANY AS OF DECEMBER 31, 2006 AND 2005, THE
STATEMENTS OF OPERATIONS AND CASH FLOWS AS OF AND FOR THE PERIOD ENDED DECEMBER
31, 2006 AND THE PERIOD JANUARY 25, 2005 (INCEPTION) TO DECEMBER 31, 2005 (THE
“AUDITED FINANCIAL STATEMENTS”), AN UNAUDITED COMBINED BALANCE SHEET FOR THE
OPERATING COMPANY AND MANAGEMENT COMPANY AS OF SEPTEMBER 30, 2007 AND THE
UNAUDITED STATEMENTS OF OPERATIONS AND CASH FLOWS AS OF AND FOR THE NINE MONTHS
ENDED SEPTEMBER 30, 2007 (THE “UNAUDITED FINANCIAL STATEMENTS”) HAVE BEEN
PROVIDED TO SKT HOLDINGS. THE AUDITED FINANCIAL STATEMENTS PRESENT FAIRLY, IN
ALL MATERIAL RESPECTS, THE COMBINED FINANCIAL POSITION OF THE OPERATING COMPANY
AND MANAGEMENT COMPANY AT DECEMBER 31, 2006 AND 2005, AND THE COMBINED RESULTS
OF ITS OPERATIONS AND ITS CASH FLOWS FOR THE YEAR ENDED DECEMBER 31, 2006, AND
FOR THE PERIOD JANUARY 27, 2005 (INCEPTION) THROUGH DECEMBER 31, 2005 IN
CONFORMITY WITH U.S. GENERALLY ACCEPTED ACCOUNTING PRINCIPLES APPLIED ON A
CONSISTENT BASIS. UNLESS PREVIOUSLY COMMUNICATED TO SKT IN WRITING, THE
UNAUDITED FINANCIAL STATEMENTS HAVE BEEN PREPARED ON A BASIS CONSISTENT WITH THE
PREPARATION OF THE AUDITED FINANCIAL STATEMENTS, EXCEPT THAT THE UNAUDITED
FINANCIAL STATEMENTS DO NOT CONTAIN FOOTNOTES AND HAVE NOT BEEN AUDITED BY A
THIRD PARTY ACCOUNTING FIRM.


 


3.1.7       ABSENCE OF CHANGES. SINCE SEPTEMBER 30, 2007, NO MATERIAL ADVERSE
EFFECT HAS OCCURRED.


 


3.1.8       MATERIAL LIABILITIES. EXCEPT AS SET FORTH IN THE FINANCIAL
STATEMENTS AND LIABILITIES THAT HAVE ARISEN SINCE SEPTEMBER 30, 2007 IN THE
ORDINARY COURSE OF BUSINESS (SUCH AS INVENTORY PURCHASES, MARKETING EXPENDITURES
AND CARRIER COSTS) OR THAT WOULD NOT RESULT IN A MATERIAL ADVERSE EFFECT ON THE
OPERATING COMPANY, TO THE KNOWLEDGE OF THE OPERATING COMPANY, IT HAS NO
LIABILITIES OR OBLIGATIONS, ABSOLUTE OR CONTINGENT (INDIVIDUALLY OR IN

 

9

--------------------------------------------------------------------------------


 


THE AGGREGATE, MATURED OR UNMATURED, FIXED OR CONTINGENT) OF A TYPE REQUIRED TO
BE REFLECTED AS LIABILITIES ON A BALANCE SHEET PREPARED IN ACCORDANCE WITH U.S.
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.


 


3.1.9       COMPLIANCE WITH OTHER INSTRUMENTS, NONE BURDENSOME, ETC. UNLESS
OTHERWISE DISCLOSED TO SKT HOLDINGS OR SKT IN WRITING OR ORALLY AT A MEETING OF
THE BOARD OF DIRECTORS OF MANAGEMENT COMPANY, TO OPERATING COMPANY’S KNOWLEDGE,
THE OPERATING COMPANY IS NOT IN VIOLATION OR BREACH OF, OR IN DEFAULT UNDER, ANY
TERM OF THE OPERATING COMPANY AGREEMENT, OR TO THE OPERATING COMPANY’S
KNOWLEDGE, IN ANY MATERIAL RESPECT, OF ANY TERM OR PROVISION OF ANY MORTGAGE,
INDEBTEDNESS, INDENTURE, CONTRACT, AGREEMENT, INSTRUMENT, JUDGMENT OR DECREE,
THE VIOLATION OF WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE COMBINED
FINANCIAL RESULTS OF THE OPERATING COMPANY AND MANAGEMENT COMPANY AND, TO THE
OPERATING COMPANY’S KNOWLEDGE, IT IS NOT IN VIOLATION OF ANY ORDER, STATUTE,
RULE OR REGULATION APPLICABLE TO THE OPERATING COMPANY, THE VIOLATION OF WHICH
WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE OPERATING COMPANY. THE EXECUTION,
DELIVERY AND PERFORMANCE OF AND COMPLIANCE WITH THIS AGREEMENT AND THE ISSUANCE
OF THE MEMBERSHIP UNITS HAVE NOT RESULTED AND WILL NOT RESULT IN ANY MATERIAL
VIOLATION OF, OR CONFLICT WITH, OR CONSTITUTE A MATERIAL DEFAULT UNDER, THE
OPERATING COMPANY AGREEMENT OR RESULT IN THE CREATION OF ANY MORTGAGE, PLEDGE,
LIEN, ENCUMBRANCE OR CHARGE UPON ANY OF THE PROPERTIES OR ASSETS OF THE
OPERATING COMPANY.


 


3.1.10     INTELLECTUAL PROPERTY.


 

(a)  To the knowledge of the Operating Company, the Operating Company owns, has
licensed, or has the right to use, all of the patents, trademarks, service
marks, copyrights, trade names, software and trade secrets, and any applications
therefor or registrations thereof (collectively, “Intellectual Property”) used
in the conduct of its business as now conducted, except as would not,
individually or in the aggregate, have a Material Adverse Effect on the
Operating Company.

 

(b)  Unless otherwise disclosed to SKT Holdings or SKT in writing or orally at a
meeting of the Board of Directors of Management Company or as provided on
Schedule 3.1.10, to the knowledge of the Operating Company, (i) it is not
infringing upon or misappropriating any Intellectual Property of any third
Person, and (ii) no third Person is infringing upon or misappropriating any
Intellectual Property of the Operating Company, except in each case as such
infringement or misappropriation would not have a Material Adverse Effect on the
Operating Company. The Operating Company has not received any written notice of
any claimed conflict with respect to any of the foregoing that would have a
Material Adverse Effect on the Operating Company, except as has been disclosed
to SKT Holdings or SKT.

 

(c)  The Operating Company has taken commercially reasonable steps to secure all
trade secret, proprietary, confidential or other non-public information material
to the Operating Company (collectively “Confidential Information”) from general
access.

 


3.1.11     LITIGATION, ETC. EXCEPT AS HAS BEEN PREVIOUSLY DISCLOSED TO SKT
HOLDINGS OR SKT IN WRITING OR ORALLY AT A MEETING OF THE BOARD OF DIRECTORS OF
MANAGEMENT COMPANY OR AS PROVIDED ON SCHEDULE 3.1.11, THERE ARE NO ACTIONS,
SUITS, OR PROCEEDINGS OF WHICH THE OPERATING COMPANY HAS RECEIVED NOTICE PENDING
BEFORE ANY COURT OR GOVERNMENTAL ENTITY OR,

 

10

--------------------------------------------------------------------------------


 


TO THE KNOWLEDGE OF THE OPERATING COMPANY, THREATENED AGAINST THE OPERATING
COMPANY, WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE OPERATING COMPANY, OR
WHICH SEEK RESCISSION OF, SEEK TO ENJOIN THE CONSUMMATION OF, OR WHICH QUESTIONS
THE VALIDITY OF, THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


3.1.12     MATERIAL AGREEMENTS. EACH MATERIAL AGREEMENT IS A VALID AND BINDING
OBLIGATION OF THE OPERATING COMPANY, AS APPLICABLE, AND, TO THE KNOWLEDGE OF THE
OPERATING COMPANY, EACH OTHER PARTY THERETO, ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS EXCEPT (I) AS LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM, FRAUDULENT TRANSFER AND OTHER LAWS OF GENERAL
APPLICATION AFFECTING ENFORCEMENT OF CREDITORS’ RIGHT GENERALLY, AND (II) AS
LIMITED BY LAWS RELATING TO THE AVAILABILITY OF SPECIFIC PERFORMANCE, INJUNCTIVE
RELIEF, OR OTHER EQUITABLE REMEDIES, AND HAS BEEN DULY EXECUTED AND DELIVERED BY
THE OPERATING COMPANY AND, TO THE KNOWLEDGE OF THE OPERATING COMPANY, EACH OTHER
PARTY THERETO. TO THE KNOWLEDGE OF THE OPERATING COMPANY, THERE IS NO EXISTING
DEFAULT OR BREACH BY THE OPERATING COMPANY, EXCEPT FOR ANY DEFAULT OR BREACH
THAT WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON THE OPERATING COMPANY.


 


3.1.13     GOVERNMENTAL CONSENT, ETC. EXCEPT FOR REQUIRED FILINGS WITH THE
FEDERAL COMMUNICATIONS COMMISSION AND RELATED ANALYSIS BY “TEAM TELECOM”
(INCLUDING THE UNITED STATES DEPARTMENT OF HOMELAND SECURITY, THE UNITED STATES
DEPARTMENT OF JUSTICE, THE FEDERAL BUREAU OF INVESTIGATION AND THE CENTRAL
INTELLIGENCE AGENCY), NO CONSENT, APPROVAL OR AUTHORIZATION OF (OR DESIGNATION,
DECLARATION OF FILING WITH) ANY GOVERNMENTAL ENTITY ON THE PART OF THE OPERATING
COMPANY IS REQUIRED IN CONNECTION WITH THE VALID EXECUTION AND DELIVERY OF THIS
AGREEMENT, OR THE OFFER, SALE OR ISSUANCE OF THE MEMBERSHIP UNITS, OR THE
CONSUMMATION OF ANY OTHER TRANSACTION CONTEMPLATED HEREBY THE FAILURE TO RECEIVE
OF WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE OPERATING COMPANY.


 


3.1.14     TAX MATTERS. THE OPERATING COMPANY (I) HAS FILED ALL TAX RETURNS
REQUIRED TO HAVE BEEN FILED BY IT PRIOR TO THE DATE HEREOF (“TAX RETURNS”), (II)
HAS PAID ALL MATERIAL TAXES REQUIRED TO HAVE BEEN PAID BY IT PRIOR TO THE DATE
HEREOF, (III) IS NOT UNDER AUDIT OR EXAMINATION BY ANY GOVERNMENTAL ENTITY
RELATING TO TAX RETURNS OR TAXES, AND (IV) HAS NOT RECEIVED ANY NOTICE OF ANY
DEFICIENCY RELATING TO TAX RETURNS OR TAXES FROM ANY GOVERNMENTAL ENTITY, EXCEPT
IN EACH CASE AS WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON THE OPERATING
COMPANY OR AS PROVIDED ON SCHEDULE 3.1.14.


 


3.1.15     BROKERS OR FINDERS; OTHER OFFERS. THE OPERATING COMPANY HAS NOT, NOR
HAVE ANY OF ITS OFFICERS, EMPLOYEES OR MEMBERS, EMPLOYED ANY BROKER OR FINDER IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND NO PERSON
OR ENTITY WILL HAVE, AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, ANY RIGHT TO, INTEREST IN, OR CLAIM AGAINST OR UPON THE OPERATING
COMPANY OR THE PARTIES FOR, ANY COMMISSION, FEE OR OTHER COMPENSATION AS A
FINDER OR BROKER BECAUSE OF ANY ACT OR OMISSION BY THE OPERATING COMPANY OR ANY
AGENT OF THE OPERATING COMPANY.


 

3.2          Representations and Warranties of SKT Holdings. SKT Holdings
represents and warrants to the Operating Company as of the date hereof and as of
the Closing that:

 

11

--------------------------------------------------------------------------------


 


3.2.1       ORGANIZATION, GOOD STANDING AND QUALIFICATION. SKT HOLDINGS IS A
CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE STATE OF DELAWARE.


 


3.2.2       GOVERNMENTAL FILINGS; NO VIOLATIONS.


 

(A)           EXCEPT FOR REQUIRED FILINGS WITH THE FEDERAL COMMUNICATIONS
COMMISSION AND RELATED ANALYSIS BY “TEAM TELECOM” (INCLUDING THE UNITED STATES
DEPARTMENT OF HOMELAND SECURITY, THE UNITED STATES DEPARTMENT OF JUSTICE, THE
FEDERAL BUREAU OF INVESTIGATION AND THE CENTRAL INTELLIGENCE AGENCY), NO
NOTICES, REPORTS OR OTHER FILINGS ARE REQUIRED TO BE MADE BY SKT HOLDINGS WITH,
NOR ARE ANY CONSENTS, REGISTRATIONS, APPROVALS, PERMITS OR AUTHORIZATIONS
REQUIRED TO BE OBTAINED BY SKT HOLDINGS FROM, ANY GOVERNMENTAL ENTITY IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY IT AND THE
CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED HEREIN, EXCEPT THOSE THAT
THE FAILURE TO MAKE OR OBTAIN WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, BE
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT ON OPERATING COMPANY OR
MANAGEMENT COMPANY.

 

(B)           THE EXECUTION, DELIVERY AND PERFORMANCE BY SKT HOLDINGS OF THIS
AGREEMENT AND THE ANCILLARY AGREEMENTS TO WHICH IT IS PARTY DO NOT, AND THE
CONSUMMATION BY SKT HOLDINGS OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL NOT,
CONSTITUTE OR RESULT IN A BREACH OR VIOLATION OF, OR A DEFAULT UNDER, ITS
CERTIFICATE OF INCORPORATION OR BY-LAWS OR OTHER COMPARABLE GOVERNING DOCUMENTS.

 


3.2.3       REQUIRED THIRD PARTY CONSENTS. NO CONSENT OR APPROVAL OF ANY THIRD
PARTY IS REQUIRED BY VIRTUE OF THE EXECUTION HEREOF BY SKT HOLDINGS OR THE
CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN BY SKT HOLDINGS TO
AVOID THE VIOLATION OR BREACH OF, OR THE DEFAULT UNDER, ANY AGREEMENT TO WHICH
SKT HOLDINGS IS A PARTY OR BY WHICH IT IS BOUND, EXCEPT FOR CONSENTS AND
APPROVALS WHICH IF NOT OBTAINED, WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON
OPERATING COMPANY OR MANAGEMENT COMPANY.


 


3.2.4       CORPORATE AUTHORITY; APPROVAL. SKT HOLDINGS HAS ALL REQUISITE
CORPORATE POWER AND AUTHORITY AND HAS TAKEN ALL CORPORATE ACTION NECESSARY IN
ORDER TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND
THE ANCILLARY AGREEMENTS TO WHICH IT IS A PARTY. THIS AGREEMENT AND EACH OF THE
ANCILLARY AGREEMENTS TO WHICH SKT HOLDINGS IS A PARTY ARE, OR WILL BE WHEN
EXECUTED, THE LEGAL, VALID AND BINDING AGREEMENT OF SKT HOLDINGS, ENFORCEABLE
AGAINST IT IN ACCORDANCE WITH EACH OF THEIR RESPECTIVE TERMS, SUBJECT TO THE
BANKRUPTCY AND EQUITY EXCEPTION.


 


3.2.5       NO OTHER REPRESENTATIONS AND WARRANTIES. EXCEPT FOR REPRESENTATIONS
AND WARRANTIES CONTAINED IN THIS AGREEMENT, NONE OF SKT HOLDINGS NOR ANY OF ITS
AFFILIATES (NOT INCLUDING THE OPERATING COMPANY), NOR ANY OTHER PERSON MAKES ANY
EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY ON BEHALF OF SKT HOLDINGS WITH
RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT.


 

3.3          Representations and Warranties of EarthLink. EarthLink hereby
represents and warrants to SKT Holdings as of the date hereof and as of the
Closing that:

 

12

--------------------------------------------------------------------------------


 


3.3.1       ORGANIZATION, GOOD STANDING AND QUALIFICATION. IT IS A CORPORATION
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF DELAWARE.


 


3.3.2       GOVERNMENTAL FILINGS; NO VIOLATIONS.


 

(A)           NO NOTICES, REPORTS OR OTHER FILINGS ARE REQUIRED TO BE MADE BY IT
OR ITS SUBSIDIARIES WITH, NOR ARE ANY CONSENTS, REGISTRATIONS, APPROVALS,
PERMITS OR AUTHORIZATIONS REQUIRED TO BE OBTAINED BY IT OR ITS SUBSIDIARIES
FROM, ANY GOVERNMENTAL ENTITY IN CONNECTION WITH THE EXECUTION AND DELIVERY OF
THIS AGREEMENT BY IT, EXCEPT THOSE THAT THE FAILURE TO MAKE OR OBTAIN WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, BE REASONABLY LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT ON OPERATING COMPANY OR MANAGEMENT COMPANY.

 

(B)           THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE
ANCILLARY AGREEMENTS BY EARTHLINK DO NOT, AND THE CONSUMMATION BY IT OF THE
TRANSACTIONS CONTEMPLATED HEREBY WILL NOT, CONSTITUTE OR RESULT IN A BREACH OR
VIOLATION OF, OR A DEFAULT UNDER, ITS CERTIFICATE OF INCORPORATION OR BY-LAWS.

 


3.3.3       REQUIRED THIRD PARTY CONSENTS. NO CONSENT OR APPROVAL OF ANY THIRD
PARTY IS REQUIRED BY VIRTUE OF THE EXECUTION HEREOF BY EARTHLINK OR THE
CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN BY EARTHLINK TO
AVOID THE VIOLATION OR BREACH OF, OR THE DEFAULT UNDER, ANY AGREEMENT TO WHICH
EARTHLINK IS A PARTY OR BY WHICH IT IS BOUND, EXCEPT FOR CONSENTS AND APPROVALS
WHICH IF NOT OBTAINED, WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON OPERATING
COMPANY OR MANAGEMENT COMPANY.


 


3.3.4       CORPORATE AUTHORITY; APPROVAL. EARTHLINK HAS ALL REQUISITE CORPORATE
POWER AND AUTHORITY AND HAS TAKEN ALL CORPORATE ACTION NECESSARY IN ORDER TO
EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE
ANCILLARY AGREEMENTS. THIS AGREEMENT AND EACH OF THE ANCILLARY AGREEMENTS ARE,
OR WILL BE WHEN EXECUTED, THE LEGAL, VALID AND BINDING AGREEMENT OF EARTHLINK,
ENFORCEABLE AGAINST EARTHLINK IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, SUBJECT
TO THE BANKRUPTCY AND EQUITY EXCEPTION.


 


3.3.5       NO OTHER REPRESENTATIONS AND WARRANTIES. EXCEPT FOR REPRESENTATIONS
AND WARRANTIES CONTAINED IN THIS AGREEMENT, NEITHER EARTHLINK NOR ANY OF ITS
SUBSIDIARIES OR AFFILIATES, NOR ANY OTHER PERSON MAKES ANY EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY ON BEHALF OF EARTHLINK WITH RESPECT TO THE SUBJECT
MATTER OF THIS AGREEMENT.


 


ARTICLE IV
CERTAIN COVENANTS AND AGREEMENTS


 


4.1          CONDUCT OF BUSINESS.


 


4.1.1       CONDUCT OF SKT HOLDINGS’ BUSINESS. DURING THE PERIOD FROM THE DATE
HEREOF UNTIL THE CLOSING, EXCEPT (X) AS OTHERWISE EXPRESSLY CONTEMPLATED BY THIS
AGREEMENT OR ANY ANCILLARY AGREEMENT IN EFFECT PRIOR TO THE CLOSING OR (Y) AS
EARTHLINK SHALL OTHERWISE AGREE IN WRITING (SUCH AGREEMENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED), AND SUBJECT TO FIDUCIARY DUTIES TO THIRD
PARTIES, SKT HOLDINGS SHALL USE COMMERCIALLY REASONABLE EFFORTS TO OPERATE ITS
BUSINESS, SO THAT ITS ABILITY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY

 

13

--------------------------------------------------------------------------------


 


THIS AGREEMENT, OR PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT OR THE ANCILLARY
AGREEMENTS, WILL NOT BE PREVENTED, MATERIALLY DELAYED OR MATERIALLY IMPAIRED.
WITHOUT LIMITING THE FOREGOING, NONE OF SKT HOLDINGS NOR ITS SUBSIDIARIES SHALL:


 

(A)           ENTER INTO ANY CONTRACT OR PARTICIPATE IN ANY TRANSACTION WHICH
CONFLICTS WITH ANY MATERIAL OBLIGATION OF SKT HOLDINGS UNDER THIS AGREEMENT; OR

 

(B)           AUTHORIZE OR ENTER INTO AN AGREEMENT TO DO ANY OF THE FOREGOING.

 


4.1.2       CONDUCT OF EARTHLINK’S BUSINESS. DURING THE PERIOD FROM THE DATE
HEREOF UNTIL THE CLOSING, EXCEPT (X) AS OTHERWISE EXPRESSLY CONTEMPLATED BY THIS
AGREEMENT OR ANY ANCILLARY AGREEMENT IN EFFECT PRIOR TO THE CLOSING OR (Y) AS
SKT HOLDINGS SHALL OTHERWISE AGREE IN WRITING (SUCH AGREEMENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED), AND SUBJECT TO FIDUCIARY DUTIES TO THIRD
PARTIES, EARTHLINK COVENANTS AND AGREES THAT IT SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO OPERATE ITS BUSINESS SO THAT EARTHLINK’S ABILITY TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT OR THE ANCILLARY AGREEMENTS, WILL NOT BE
PREVENTED, MATERIALLY DELAYED OR MATERIALLY IMPAIRED. WITHOUT LIMITING THE
FOREGOING, NEITHER EARTHLINK NOR ITS SUBSIDIARIES SHALL:


 

(A)           ENTER INTO ANY CONTRACT OR PARTICIPATE IN ANY TRANSACTION WHICH
CONFLICTS WITH ANY MATERIAL OBLIGATION OF EARTHLINK UNDER THIS AGREEMENT; OR

 

(B)           AUTHORIZE OR ENTER INTO AN AGREEMENT TO DO ANY OF THE FOREGOING.

 


4.1.3       CONDUCT OF OPERATING COMPANY AND MANAGEMENT COMPANY BUSINESS. DURING
THE PERIOD FROM THE DATE HEREOF UNTIL THE CLOSING, EXCEPT (X) AS OTHERWISE
EXPRESSLY CONTEMPLATED BY THIS AGREEMENT OR ANY ANCILLARY AGREEMENT IN EFFECT
PRIOR TO THE CLOSING OR (Y) AS SKT HOLDINGS SHALL OTHERWISE AGREE IN WRITING
(SUCH AGREEMENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED), AND SUBJECT TO
FIDUCIARY DUTIES TO THIRD PARTIES, EACH OF THE OPERATING COMPANY AND THE
MANAGEMENT COMPANY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO OPERATE ITS
BUSINESS, SO THAT THE ABILITY OF OPERATING COMPANY AND MANAGEMENT COMPANY TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR PERFORM THEIR
OBLIGATIONS UNDER THIS AGREEMENT OR THE ANCILLARY AGREEMENTS, WILL NOT BE
PREVENTED, MATERIALLY DELAYED OR MATERIALLY IMPAIRED. WITHOUT LIMITING THE
FOREGOING, NONE OF OPERATING COMPANY, MANAGEMENT COMPANY NOR THEIR RESPECTIVE
SUBSIDIARIES SHALL:


 

(A)           ENTER INTO ANY CONTRACT OR PARTICIPATE IN ANY TRANSACTION WHICH
CONFLICTS WITH ANY MATERIAL OBLIGATION OF EITHER OPERATING COMPANY OR MANAGEMENT
COMPANY UNDER THIS AGREEMENT; OR

 

(B)           AUTHORIZE OR ENTER INTO AN AGREEMENT TO DO ANY OF THE FOREGOING.

 

14

--------------------------------------------------------------------------------


 


4.2          REGISTRATIONS, FILINGS AND CONSENTS.


 


4.2.1       GOVERNMENTAL FILINGS. EACH OF SKT HOLDINGS, EARTHLINK AND OPERATING
COMPANY SHALL COOPERATE WITH EACH OTHER AND USE (AND SHALL CAUSE THEIR
RESPECTIVE SUBSIDIARIES TO USE) COMMERCIALLY REASONABLE EFFORTS TO TAKE OR CAUSE
TO BE TAKEN ALL ACTIONS, AND DO OR CAUSE TO BE DONE ALL THINGS, NECESSARY,
PROPER OR ADVISABLE ON ITS PART UNDER THIS AGREEMENT AND APPLICABLE LAWS TO
CONSUMMATE AND MAKE EFFECTIVE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AS
SOON AS REASONABLY PRACTICABLE, INCLUDING PREPARING AND FILING AS PROMPTLY AS
REASONABLY PRACTICABLE ALL DOCUMENTATION TO EFFECT ALL NECESSARY APPLICATIONS,
NOTICES, PETITIONS, FILINGS AND OTHER DOCUMENTS AND TO OBTAIN AS PROMPTLY AS
REASONABLY PRACTICABLE ALL CONSENTS, REGISTRATIONS, APPROVALS, PERMITS AND
AUTHORIZATIONS NECESSARY OR ADVISABLE TO BE OBTAINED FROM ANY THIRD PARTY AND/OR
ANY GOVERNMENTAL ENTITY IN ORDER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT. IN ADDITION TO THE FOREGOING, EACH OF SKT HOLDINGS, EARTHLINK
AND OPERATING COMPANY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO FILE OR CAUSE
TO BE FILED WITHIN THIRTY (30) DAYS FOLLOWING THE DATE OF THIS AGREEMENT (OR
SUCH SHORTER PERIOD AS MAY BE REQUIRED BY APPLICABLE LAW) ALL DOCUMENTATION,
FILINGS AND OTHER DOCUMENTS NECESSARY IN CONNECTION WITH ANY REQUIRED
APPLICATION, REPORT OR OTHER FILING OR REQUEST FOR APPROVAL OR NOTIFICATIONS
WITH ANY DOMESTIC OR FOREIGN GOVERNMENTAL ENTITY FROM WHICH CONSENT, APPROVAL OR
CLEARANCE IS REQUIRED TO BE OBTAINED IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. SUBJECT TO APPLICABLE LAWS RELATING TO THE
EXCHANGE OF INFORMATION, EACH OF SKT HOLDINGS, EARTHLINK AND OPERATING COMPANY
SHALL HAVE THE RIGHT TO REVIEW IN ADVANCE, AND TO THE EXTENT PRACTICABLE EACH
WILL CONSULT THE OTHERS ON, ALL THE INFORMATION RELATING TO ANY OF SKT HOLDINGS,
EARTHLINK OR OPERATING COMPANY, AS THE CASE MAY BE, WITH RESPECT TO THE CONTENTS
OF ANY FILING MADE WITH, OR WRITTEN MATERIALS SUBMITTED TO, ANY THIRD PARTY
AND/OR ANY GOVERNMENTAL ENTITY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT. IN EXERCISING THE FOREGOING RIGHT, EACH OF SKT HOLDINGS,
EARTHLINK AND OPERATING COMPANY SHALL ACT REASONABLY AND AS PROMPTLY AS
REASONABLY PRACTICABLE.


 


4.2.2       INFORMATION NECESSARY FOR FILINGS. EACH OF SKT HOLDINGS, EARTHLINK
AND OPERATING COMPANY SHALL, UPON REQUEST BY ANY OTHER PARTY, FURNISH THE OTHERS
WITH ALL INFORMATION CONCERNING ITSELF, ITS SUBSIDIARIES, DIRECTORS, OFFICERS
AND STOCKHOLDERS AND SUCH OTHER MATTERS AS MAY BE REASONABLY NECESSARY OR
ADVISABLE IN CONNECTION WITH ANY STATEMENT, FILING, NOTICE OR APPLICATION MADE
BY OR ON BEHALF OF SKT HOLDINGS, EARTHLINK OR OPERATING COMPANY OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES OR AFFILIATES TO ANY THIRD PARTY AND/OR ANY GOVERNMENTAL
ENTITY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


4.2.3       STATUS OF FILINGS. EACH OF SKT HOLDINGS, EARTHLINK AND OPERATING
COMPANY SHALL KEEP THE OTHERS APPRISED OF THE STATUS OF MATTERS RELATING TO
COMPLETION OF THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING PROMPTLY
FURNISHING THE OTHER WITH COPIES OF NOTICES OR OTHER COMMUNICATIONS RECEIVED BY
SKT HOLDINGS, EARTHLINK OR OPERATING COMPANY OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES, AS THE CASE MAY BE, FROM ANY THIRD PARTY AND/OR ANY GOVERNMENTAL
ENTITY WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 

4.3          Transfer Taxes. SKT Holdings shall pay any Transfer Taxes imposed
with respect to the SKT Holdings Contribution.

 

15

--------------------------------------------------------------------------------


 

4.4          Further Assurances. At any time following the Closing Date, each of
SKT Holdings, EarthLink and Operating Company shall promptly execute,
acknowledge and deliver any other assurances or documents reasonably requested
by Operating Company, the SKT Holdings or EarthLink, as the case may be, and
necessary for SKT Holdings, EarthLink or Operating Company, as the case may be,
to satisfy its obligations under this Agreement or obtain the benefits
contemplated by this Agreement.

 


ARTICLE V
CONDITIONS TO SKT NOTE PURCHASE AND CLOSING


 

5.1          Conditions to SKT Holdings’ Obligation to Effect the SKT Note
Purchase. SKT Holdings’ obligation to to consummate the Note Purchase
contemplated under Section 2.1A are subject to the satisfaction or waiver prior
to the Note Purchase Date of each of the following conditions:

 


5.1.1       DEPOSIT OF ANCILLARY AGREEMENTS IN ESCROW. EACH OF EARTHLINK,
OPERATING COMPANY, MANAGEMENT COMPANY, SKT AND SKT HOLDINGS SHALL HAVE EXECUTED
AND DEPOSITED IN ESCROW WITH DOCUMENT ESCROW AGENT EACH OF THE ANCILLARY
AGREEMENTS TO WHICH IT IS A PARTY.


 


5.1.2       ISSUANCE BY OPERATING COMPANY OF REPLACEMENT NOTES. EACH OF SKT
HOLDINGS AND EARTHLINK SHALL HAVE RECEIVED, IN FULL SUBSTITUTION OF THEIR
RESPECTIVE SECURED PROMISSORY NOTES ISSUED BY THE OPERATING COMPANY ON JULY 25,
2007, SECURED EXCHANGEABLE PROMISSORY NOTES IN SUBSTANTIALLY THE FORMS ATTACHED
HERETO AS EXHIBIT F-1 AND EXHIBIT F-2, RESPECTIVELY.


 

5.2          Conditions to Each Party’s Obligation to Effect the Closing. The
respective obligations of the Parties to consummate the transactions
contemplated under Article II (except for Section 2.1A) are subject to the
satisfaction or waiver prior to the Closing Date of each of the following
conditions:

 


5.2.1       GOVERNMENTAL FILINGS. ALL GOVERNMENTAL FILINGS, THE FAILURE OF WHICH
TO BE MADE OR OBTAINED WOULD BE REASONABLY LIKELY, INDIVIDUALLY OR IN THE
AGGREGATE, TO HAVE A MATERIAL ADVERSE EFFECT ON OPERATING COMPANY OR MANAGEMENT
COMPANY OR PREVENT OR MATERIALLY DELAY OR IMPAIR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE SHALL HAVE BEEN MADE OR OBTAINED
(AS THE CASE MAY BE) PURSUANT TO A FINAL ORDER, FREE OF ANY CONDITIONS (OTHER
THAN CONDITIONS THAT WOULD NOT BE REASONABLY LIKELY, INDIVIDUALLY OR IN THE
AGGREGATE, TO HAVE A MATERIAL ADVERSE EFFECT ON OPERATING COMPANY OR MANAGEMENT
COMPANY FOLLOWING THE CLOSING). FOR THE PURPOSES OF THIS AGREEMENT, “FINAL
ORDER” MEANS AN ACTION OR DECISION THAT HAS BEEN GRANTED AS TO WHICH (I) NO
REQUEST FOR A STAY OR ANY SIMILAR REQUEST IS PENDING, NO STAY IS IN EFFECT, THE
ACTION OR DECISION HAS NOT BEEN VACATED, REVERSED, SET ASIDE, ANNULLED OR
SUSPENDED AND ANY DEADLINE FOR FILING SUCH A REQUEST THAT MAY BE DESIGNATED BY
STATUTE OR REGULATION HAS PASSED, (II) NO PETITION FOR REHEARING OR
RECONSIDERATION OR APPLICATION FOR REVIEW IS PENDING AND THE TIME FOR THE FILING
OF ANY SUCH PETITION OR APPLICATION HAS PASSED, (III) NO GOVERNMENTAL ENTITY HAS
UNDERTAKEN TO RECONSIDER THE ACTION ON ITS OWN MOTION AND THE TIME WITHIN WHICH
IT MAY INITIATE SUCH RECONSIDERATION HAS PASSED, AND (IV) NO APPEAL IS PENDING
OR IN EFFECT AND ANY DEADLINE FOR FILING ANY SUCH APPEAL THAT MAY BE SPECIFIED
BY STATUTE OR RULE HAS

 

16

--------------------------------------------------------------------------------


 


PASSED. FOR THE PURPOSE OF THIS SECTION 5.1.1, “GOVERNMENT FILING” SHALL BE
DEEMED TO INCLUDE THE RECEIPT OF THE APPROVAL OF THE FEDERAL COMMUNICATIONS
COMMISSION IN RESPECT OF THE APPLICATION FOR SECTION 214 AUTHORIZATIONS FOR
ASSIGNMENT OR TRANSFER OF CONTROL (THE “FCC APPROVAL”).


 


5.2.2       NO INJUNCTION. NO GOVERNMENTAL ENTITY OF COMPETENT JURISDICTION
SHALL HAVE ENACTED, ISSUED, PROMULGATED, ENFORCED OR ENTERED ANY LAW (WHETHER
TEMPORARY, PRELIMINARY OR PERMANENT) THAT IS IN EFFECT AND ENJOINS OR OTHERWISE
PROHIBITS CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (AN
“ORDER”), NO GOVERNMENTAL ENTITY SHALL HAVE INSTITUTED ANY PROCEEDING SEEKING
ANY SUCH ORDER AND NO THIRD PARTY SHALL HAVE INSTITUTED ANY PROCEEDING SEEKING
ANY SUCH ORDER THAT IS REASONABLY LIKELY TO BE ENACTED, ISSUED OR PROMULGATED.


 


5.2.3       ORGANIZATIONAL DOCUMENTS. THE PARTIES SHALL HAVE FILED THE
CERTIFICATE OF INCORPORATION WITH THE SECRETARY OF STATE OF THE STATE OF
DELAWARE.


 

5.3          Conditions to Obligation of EarthLink and Operating Company. The
obligation of EarthLink and Operating Company to consummate the transactions
contemplated under Article II (other than under Section 2.1A) is further subject
to the satisfaction or due waiver by EarthLink and Operating Company at or prior
to the Closing of each of the following conditions:

 


5.3.1       DELIVERY OF ANCILLARY AGREEMENTS. DOCUMENT ESCROW AGENT SHALL HAVE
DELIVERED TO EARTHLINK AND OPERATING COMPANY EACH OF THE ANCILLARY AGREEMENTS
FULLY EXECUTED BY SKT HOLDINGS AND SKT, AS APPLICABLE, AND ANY ANCILLARY
AGREEMENTS IN EFFECT PRIOR TO THE CLOSING SHALL NOT HAVE BEEN TERMINATED.


 


5.3.2       THIRD PARTY CONSENTS. SKT HOLDINGS SHALL HAVE OBTAINED AND MADE
AVAILABLE TO EARTHLINK AND THE OPERATING COMPANY THE CONSENT OR APPROVAL (IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO EARTHLINK) OF EACH PERSON WHOSE
CONSENT OR APPROVAL SHALL BE REQUIRED IN ORDER TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE ANCILLARY AGREEMENTS, EXCEPT THOSE FOR
WHICH THE FAILURE TO OBTAIN SUCH CONSENT OR APPROVAL IS NOT REASONABLY LIKELY,
INDIVIDUALLY OR IN THE AGGREGATE, TO HAVE A MATERIAL ADVERSE EFFECT ON OPERATING
COMPANY OR THE MANAGEMENT COMPANY.


 


5.3.3       SKT HOLDINGS CONTRIBUTION. SKT HOLDINGS SHALL HAVE EXCHANGED THE
ADDITIONAL NOTE AND THE NOTE FOR PREFERRED MEMBERSHIP UNITS OF THE OPERATING
COMPANY IN ACCORDANCE WITH SECTION 2.3.


 

5.4          Conditions to Obligations of SKT Holdings. The obligations of SKT
Holdings to consummate the transactions contemplated under Article II (except
for Section 2.1A) are further subject to the satisfaction or due waiver by SKT
Holdings on or prior to the Closing Date of each of the following conditions:

 


5.4.1       REPRESENTATIONS AND WARRANTIES. THE REPRESENTATIONS AND WARRANTIES
OF THE OPERATING COMPANY CONTAINED HEREIN THAT ARE QUALIFIED BY REFERENCE TO
MATERIAL ADVERSE EFFECT OR ANOTHER MATERIALITY QUALIFIER SHALL BE TRUE AND
CORRECT AS OF THE DATE HEREOF AND AS OF THE CLOSING DATE AS IF MADE AS OF THE
CLOSING DATE, AND ALL OTHER REPRESENTATIONS AND

 

17

--------------------------------------------------------------------------------


 


WARRANTIES OF THE OPERATING COMPANY SHALL BE TRUE AND CORRECT AS OF THE DATE
HEREOF AND AS OF CLOSING AS IF MADE AS OF THE CLOSING DATE, EXCEPT FOR SUCH
INACCURACIES AS WOULD NOT BE REASONABLY LIKELY, INDIVIDUALLY OR IN THE
AGGREGATE, TO HAVE A MATERIAL ADVERSE EFFECT ON OPERATING COMPANY (EXCEPT IN
EACH CASE THAT REPRESENTATIONS AND WARRANTIES THAT ARE MADE AS OF A SPECIFIC
DATE OR AS OF THE DATE HEREOF NEED BE TRUE AND CORRECT ONLY AS OF SUCH DATE),
AND SKT HOLDINGS SHALL HAVE RECEIVED A CERTIFICATE TO SUCH EFFECT DATED THE
CLOSING DATE AND EXECUTED BY DULY AUTHORIZED OFFICERS OF OPERATING COMPANY.


 


5.4.2       COVENANTS. THE COVENANTS AND AGREEMENTS OF OPERATING COMPANY TO BE
PERFORMED OR COMPLIED WITH ON OR PRIOR TO THE CLOSING SHALL HAVE BEEN DULY
PERFORMED OR COMPLIED WITH, AS THE CASE MAY BE, IN ALL MATERIAL RESPECTS, AND
SKT HOLDINGS SHALL HAVE RECEIVED A CERTIFICATE TO SUCH EFFECT DATED THE CLOSING
DATE AND EXECUTED BY DULY AUTHORIZED OFFICERS OF OPERATING COMPANY.


 


5.4.3       DELIVERY OF ANCILLARY DOCUMENTS. DOCUMENT ESCROW AGENT SHALL HAVE
DELIVERED TO SKT HOLDINGS EACH OF THE ANCILLARY AGREEMENTS FULLY EXECUTED BY
EARTHLINK, OPERATING COMPANY AND MANAGEMENT COMPANY, AS APPLICABLE, AND ANY
ANCILLARY AGREEMENTS IN EFFECT PRIOR TO THE CLOSING SHALL NOT HAVE BEEN
TERMINATED.


 


5.4.4       THIRD PARTY CONSENTS. OPERATING COMPANY AND EARTHLINK SHALL HAVE
OBTAINED AND MADE AVAILABLE TO SKT HOLDINGS THE CONSENT OR APPROVAL (IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO SKT HOLDINGS) OF EACH PERSON WHOSE CONSENT
OR APPROVAL SHALL BE REQUIRED IN ORDER TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE ANCILLARY DOCUMENTS, EXCEPT THOSE FOR
WHICH THE FAILURE TO OBTAIN SUCH CONSENT OR APPROVAL IS NOT REASONABLY LIKELY,
INDIVIDUALLY OR IN THE AGGREGATE, TO HAVE A MATERIAL ADVERSE EFFECT ON OPERATING
COMPANY OR MANAGEMENT COMPANY.


 


ARTICLE VI
TERMINATION


 

6.1          Termination. This Agreement may be terminated at any time prior to
the Closing:

 

(A)           BY MUTUAL WRITTEN AGREEMENT OF SKT HOLDINGS AND EARTHLINK; OR

 

(B)           BY SKT HOLDINGS OR EARTHLINK, BY GIVING WRITTEN NOTICE OF SUCH
TERMINATION TO THE OTHER PARTIES, IF ANY OTHER PARTY SHALL HAVE BREACHED ANY OF
ITS MATERIAL OBLIGATIONS OR AGREEMENTS UNDER THIS AGREEMENT AND SUCH BREACH
SHALL BE INCAPABLE OF CURE OR HAS NOT BEEN CURED WITHIN SIXTY (60) DAYS
FOLLOWING THE GIVING OF WRITTEN NOTICE BY THE NON-BREACHING PARTY TO THE OTHER
PARTIES OF SUCH BREACH; PROVIDED THAT THE CURE PERIOD MAY BE EXTENDED FOR AN
ADDITIONAL THIRTY (30) DAYS IF THE BREACH IS CAPABLE OF BEING CURED AND THE
BREACHING PARTY IS ACTIVELY AND DILIGENTLY EXERTING GOOD FAITH EFFORTS TO CURE
THE BREACH; OR

 

(C)           BY EITHER SKT HOLDINGS OR EARTHLINK, BY GIVING WRITTEN NOTICE OF
SUCH TERMINATION TO THE OTHER PARTIES, IF (I) ANY ORDER PERMANENTLY ENJOINING OR
OTHERWISE PROHIBITING CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
BECOME FINAL

 

18

--------------------------------------------------------------------------------


 

AND NON-APPEALABLE OR (II) ANY REQUIRED REGULATORY APPROVAL OR REVIEW IS NOT
COMPLETED WITHIN NINETY (90) DAYS FROM THE DATE HEREOF; OR

 

(D)           BY EITHER SKT HOLDINGS OR EARTHLINK, BY GIVING WRITTEN NOTICE OF
SUCH TERMINATION TO THE OTHER, IF THE CLOSING SHALL NOT HAVE OCCURRED ON OR
PRIOR TO THREE (3) MONTHS FOLLOWING THE DATE HEREOF (THE “TERMINATION DATE”);
PROVIDED THAT A PARTY WILL NOT HAVE THE RIGHT TO TERMINATE THIS AGREEMENT
PURSUANT TO THIS SECTION 6.1(D) FOR SO LONG AS SUCH PARTY IS IN MATERIAL BREACH
OF ITS OBLIGATIONS UNDER THIS AGREEMENT.

 

6.2          Effect of Termination. In the event of the termination of this
Agreement in accordance with Section 6.1 hereof, this Agreement shall thereafter
become void and have no effect, and no Party hereto or its Affiliates or their
respective directors, officers, employees, agents or advisors shall have any
liability to the other Party hereto or its Affiliates or their respective
directors, officers or employees, except for the obligations of the parties
hereto contained in this Section 6.2 and in Sections 7.2 (Expenses), 7.3 (Public
Disclosure), 7.9 (Notices), 7.10 (Governing Law) and 7.11 (Dispute Resolution)
hereof, the agreements contained in Section 7.16 (Amendment of Note Purchase and
Security Agreement and Guaranty) and except that nothing herein will relieve any
Party from liability for any breach of this Agreement prior to such termination.

 


ARTICLE VII
MISCELLANEOUS


 

7.1          Entire Agreement; Amendment and Waiver. This Agreement (including
any Exhibits and Schedules hereto) and the Ancillary Agreements (including any
exhibits and schedules thereto), supersede all prior agreements, written or
oral, among the Parties with respect to the subject matter hereof and thereof
and contain the entire agreement among the Parties with respect to the subject
matter hereof and thereof. This Agreement may not be amended, supplemented or
modified, and no provisions hereof may be modified or waived, except by an
instrument in writing signed by Operating Company, SKT Holdings and EarthLink.
No waiver of any provisions hereof by any Party shall be deemed a waiver of any
other provisions hereof by any such Party, nor shall any such waiver be deemed a
continuing waiver of any provision hereof by such Party.

 

7.2          Expenses. Except as otherwise expressly provided in this Agreement,
whether or not the transactions contemplated by this Agreement are consummated,
the Parties shall bear their own respective expenses (including, but not limited
to, Transfer Taxes and all compensation and expenses of counsel, financial
advisors, consultants, actuaries and independent accountants) incurred in
connection with this Agreement and the transactions contemplated hereby.

 

7.3          Public Disclosure. Each Party hereby agrees that, except as may be
required to comply with the requirements of applicable Law or the rules and
regulations of any national securities exchange upon which the securities of one
of the Parties or its Affiliates is listed, no press release or similar public
announcement or communication will be made or caused to be made concerning the
execution or performance of this Agreement unless specifically approved in
advance by the Parties; provided, however, that to the extent that either Party
to this

 

19

--------------------------------------------------------------------------------


 

Agreement is required by Law or the rules and regulations of any stock exchange
upon which the securities of one or more of the Parties or its Affiliates is
listed to make such a public disclosure, such public disclosure shall only be
made after prior consultation with and delivery of a copy of the proposed
disclosure substantially in the form it will be disclosed to the public to the
other Party, if consultation and delivery is reasonably practicable.

 

7.4          Assignment. No Party may assign any of its rights or obligations
under this Agreement without the prior written consent of the other Parties;
provided that any Party may assign this Agreement to an Affiliate so long as the
Party assigning this Agreement agrees to guarantee, without restriction, the
performance of all such Affiliate’s obligations hereunder. Notwithstanding the
foregoing, SKT Holdings may assign its rights and obligations under this
Agreement to a direct or indirect wholly-owned Subsidiary of SKT.

 

7.5          Fulfillment of Obligations. Any obligation of any Party to any
other Party under this Agreement, which obligation is performed, satisfied or
fulfilled by an Affiliate of such Party, shall be deemed to have been performed,
satisfied or fulfilled by such Party.

 

7.6          Third Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the Parties and Management Company and their
respective successors and permitted assigns. Nothing in this Agreement, express
or implied, is intended to confer upon any Person other than SKT Holdings,
EarthLink, Operating Company or their respective successors any rights or
remedies under or by reason of this Agreement. Without limiting the foregoing,
under no circumstances will any third party (including without limitation any
creditors of any Party or of Management Company) be entitled to rely upon any
covenant of any Party hereto to make any capital contribution hereunder.

 

7.7          Counterparts. For the convenience of the Parties hereto, this
Agreement may be executed in any number of counterparts, each of which shall be
deemed to be an original and all of which shall together constitute the same
agreement.

 

7.8          Section Headings. The section and paragraph headings and table of
contents contained in this Agreement are for reference purposes only and shall
not in any way affect the meaning or interpretation of this Agreement.

 

7.9          Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed given (i) on
the first calendar day following the date of delivery in person or by telecopy
(in each case with telephonic confirmation of receipt by the addressee), (ii) on
the first calendar day following timely deposit with an overnight courier
service, if sent by overnight courier specifying next day delivery or (iii) on
the first calendar day that is at least five (5) days following deposit in the
mails, if sent by registered or certified mail, to the Parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

 

20

--------------------------------------------------------------------------------


 

If to SKT Holdings:

 

SK Telecom USA Holdings, Inc.

c/o SK Telecom Co., Ltd.

11, Euljiro2-ga, Jung-gu

Seoul 100-999, Korea

Attention:  Mr. Seung-Kook Synn

Facsimile: (822) 6100-7966

 

with a copy to:

 

Baker & McKenzie LLP

14th Floor, Hutchinson House, 10 Harcourt

Hong Kong, SAR

Attention:  Mr. Won Lee

Facsimile:  (852) 2845-0476

 

If to EarthLink:

 

EarthLink, Inc.

1375 Peachtree Street, N.E.

Atlanta, Georgia 30309

Attention:  Chief Executive Officer

Facsimile:  (404) 892-7616

Copy to:  General Counsel

 

with a copy to:

 

Troutman Sanders LLP

600 Peachtree Street, N.E., Suite 5200

Atlanta, Georgia 30308

Attention:  David M. Carter

Facsimile:  (404) 962-6598

 

If to Operating Company:

 

HELIO LLC

10960 Wilshire Blvd., Suite 700

Los Angeles, California 90024

Attention:  Sky D. Dayton, Chief Executive Officer

Facsimile:  (310) 996-1368

 

21

--------------------------------------------------------------------------------


 

with a copy to:

 

HELIO, Inc.

10960 Wilshire Blvd., Suite 700

Los Angeles, California 90024

Attention:  Legal Department

Facsimile:  (310) 312-8889

 

With a copy to:

 

Kirkpatrick & Lockhart Preston Gates Ellis LLP

10100 Santa Monica Blvd, Seventh Floor

Los Angeles, California 90067

Attn:  Thomas J. Poletti

Facsimile:  (310) 552-5001

 

Any notice given by mail shall be effective when received.

 

7.10        Governing Law. This Agreement and the rights and obligations of the
Parties shall be governed by and construed in accordance with and subject to the
laws of the State of New York.

 

7.11        Survival of Representations, Warranties and Covenants. The
representations and warranties of the parties contained herein shall survive the
Closing hereunder for a period equal to two (2) years, with the exception of
Section 3.1.4, Section 3.1.5 and Section 3.1.8 hereof which shall survive for
the applicable statute of limitations. Each of the parties may rely on such
representations and warranties irrespective of any investigation made, or notice
or knowledge held, by it or any other person. All statements contained in any
certificate or other instrument delivered by any party pursuant to this
Agreement or in connection with the transactions contemplated by this Agreement
shall constitute representations and warranties by such party under this
Agreement, subject to the qualifications set forth herein and therein. Any
covenant of the parties contained herein shall survive the Closing hereunder for
an indefinite period of time hereunder unless otherwise specified herein.

 

7.12        Dispute Resolution. Any dispute arising out of or relating to this
Agreement shall be resolved in accordance with the procedures specified in this
Section 7.12, which shall be the sole and exclusive procedure for the resolution
of any such dispute.

 


7.12.1     NEGOTIATION BETWEEN EXECUTIVES. OPERATING COMPANY, EARTHLINK AND SKT
HOLDINGS SHALL ATTEMPT IN GOOD FAITH TO RESOLVE ANY DISPUTE ARISING OUT OF OR
RELATING TO THIS AGREEMENT PROMPTLY BY DIRECT NEGOTIATION AMONG EXECUTIVES WHO
HAVE AUTHORITY TO SETTLE THE CONTROVERSY AND WHO ARE AT A HIGHER LEVEL OF
MANAGEMENT THAN THE PERSONS WITH DIRECT RESPONSIBILITY FOR ADMINISTRATION OF
THIS AGREEMENT, UNLESS THERE IS NO EXECUTIVE OF A HIGHER LEVEL. ANY PARTY MAY
GIVE THE OTHER PARTIES WRITTEN NOTICE OF ANY DISPUTE NOT RESOLVED IN THE NORMAL
COURSE OF BUSINESS. WITHIN FIFTEEN (15) DAYS AFTER DELIVERY OF THE NOTICE, THE
RECEIVING PARTIES SHALL SUBMIT TO THE OTHERS A WRITTEN RESPONSE. THE NOTICE AND
THE RESPONSE SHALL INCLUDE:  (A) A STATEMENT OF EACH PARTY’S POSITION AND A
SUMMARY OF ARGUMENTS SUPPORTING THAT POSITION; AND, (B) THE NAME AND TITLE OF
THE EXECUTIVE WHO WILL REPRESENT THAT PARTY AND OF ANY OTHER PERSON

 

22

--------------------------------------------------------------------------------


 


WHO WILL ACCOMPANY THE EXECUTIVE. WITHIN THIRTY (30) DAYS AFTER DELIVERY OF THE
DISPUTING PARTY’S NOTICE, THE EXECUTIVES OF EACH OF OPERATING COMPANY, SKT
HOLDINGS AND EARTHLINK SHALL MEET AT A MUTUALLY ACCEPTABLE TIME AND PLACE, AND
THEREAFTER AS OFTEN AS THEY REASONABLY DEEM NECESSARY, TO ATTEMPT TO RESOLVE THE
DISPUTE. ALL REASONABLE REQUESTS FOR INFORMATION MADE BY ONE PARTY TO THE OTHERS
WILL BE HONORED. ALL NEGOTIATIONS PURSUANT TO THIS CLAUSE ARE CONFIDENTIAL AND
SHALL BE TREATED AS COMPROMISE AND SETTLEMENT NEGOTIATIONS FOR PURPOSES OF
APPLICABLE RULES OF EVIDENCE.


 


7.12.2     MEDIATION WITH MUTUALLY AGREED-UPON NEUTRAL. IF THE DISPUTE HAS NOT
BEEN RESOLVED BY NEGOTIATION WITHIN FORTY-FIVE (45) DAYS OF THE DISPUTING
PARTY’S NOTICE, OR IF OPERATING COMPANY, SKT HOLDINGS AND EARTHLINK FAIL TO MEET
WITHIN TWENTY (20) DAYS, OPERATING COMPANY, SKT HOLDINGS AND EARTHLINK SHALL
SUBMIT THE DISPUTE TO NON-BINDING MEDIATION UNDER THE THEN-CURRENT CPR INSTITUTE
FOR DISPUTE RESOLUTION’S (“CPR”) MODEL MEDIATION PROCEDURE FOR BUSINESS
DISPUTES, AND ENDEAVOR (BUT NOT BE OBLIGATED) TO SETTLE THE DISPUTE IN SUCH
MEDIATION. CPR’S ADDRESS AT THE TIME OF THIS AGREEMENT IS 366 MADISON AVENUE,
14TH FLOOR, NEW YORK, NEW YORK 10017 (212-949-6490) AND ITS WEBSITE IS
“WWW.CPRADR.ORG.”  OPERATING COMPANY, SKT HOLDINGS AND EARTHLINK AGREE TO USE
THEIR BEST EFFORTS AND GOOD FAITH TO AGREE MUTUALLY ON A MEDIATOR, TO BE
SELECTED FROM THE CPR TECHNOLOGY PANEL OF NEUTRALS. IF OPERATING COMPANY, SKT
HOLDINGS AND EARTHLINK FAIL TO SELECT A MUTUALLY ACCEPTABLE MEDIATOR WITHIN
THIRTY (30) DAYS AFTER ANY PARTY’S NOTICE TO THE OTHERS PARTY THAT THEY REQUEST
NON-BINDING MEDIATION PURSUANT TO THIS SUBSECTION, CPR WILL APPOINT A MEDIATOR
FROM THE TECHNOLOGY PANEL.


 


7.12.3     ARBITRATION. ALL DISPUTES ARISING OUT OF OR RELATING TO THIS
AGREEMENT NOT RESOLVED PURSUANT TO NON-BINDING MEDIATION WITHIN THIRTY (30) DAYS
OR AS THIS TIME PERIOD MAY BE EXTENDED BY WRITTEN AGREEMENT OF THE PARTIES SHALL
BE SETTLED FINALLY IN AN ARBITRATION CONDUCTED UNDER THE RULES OF ARBITRATION OF
THE INTERNATIONAL CHAMBER OF COMMERCE (“ICC”) AND AS PROVIDED IN THIS SECTION
7.12.3.


 

(A)           THE ARBITRATION PROCEEDINGS SHALL BE CONDUCTED IN NEW YORK, NEW
YORK, U.S.A.

 

(B)           THE ARBITRATION PROCEEDINGS SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

(C)           THE LANGUAGE OF THE ARBITRATION PROCEEDINGS SHALL BE ENGLISH.

 

(D)           THE ARBITRAL TRIBUNAL SHALL CONSIST OF THREE (3) ARBITRATORS, ONE
(1) OF WHOM SHALL BE SELECTED BY SKT HOLDINGS, ONE (1) OF WHOM SHALL BE SELECTED
BY EARTHLINK, AND ONE (1) OF WHOM SHALL BE SELECTED BY THE OPERATING COMPANY.

 

(E)           THE INTERNATIONAL BAR ASSOCIATION’S RULES ON THE TAKING OF
EVIDENCE IN INTERNATIONAL COMMERCIAL ARBITRATION SHALL APPLY TOGETHER WITH THE
ICC RULES GOVERNING ANY SUBMISSION TO ARBITRATION INCORPORATED IN THIS
AGREEMENT.

 

(F)            EVERY AWARD SHALL BE BINDING ON EACH OF OPERATING COMPANY, SKT
HOLDINGS AND EARTHLINK. BY SUBMITTING THE DISPUTE TO ARBITRATION UNDER THE ICC

 

23

--------------------------------------------------------------------------------


 

RULES, THE PARTIES UNDERTAKE TO CARRY OUT ANY AWARD WITHOUT DELAY AND SHALL BE
DEEMED TO HAVE WAIVED THEIR RIGHT TO ANY FORM OF RECOURSE INSOFAR AS SUCH WAIVER
CAN VALIDLY BE MADE.

 

(G)           THIS AGREEMENT TO ARBITRATE SHALL BE BINDING ON THE PARTIES AND
THEIR RESPECTIVE SUCCESSORS, ASSIGNS AND AFFILIATES.

 

(H)           THE PREVAILING PARTY IN ANY ARBITRATION PROCEEDING CONDUCTED
PURSUANT TO THIS AGREEMENT MAY RECOVER ITS REASONABLE FEES BOTH FOR LEGAL
REPRESENTATION AND RELATED COSTS IN ANY ACTION TO ENFORCE THIS AGREEMENT IN ANY
JUDICIAL OR ARBITRATION PROCEEDING.

 

(I)            THE PARTIES WAIVE ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY
DAMAGES AND AGREE THAT PUNITIVE OR EXEMPLARY DAMAGES ARE NOT WITHIN THE
CONTEMPLATION OF THIS AGREEMENT. NO ARBITRAL TRIBUNAL MAY ORDER AN AWARD
CONSISTING IN WHOLE OR IN PART OF PUNITIVE OR EXEMPLARY DAMAGES.

 


7.12.4     TOLLING OF STATUTES OF LIMITATION. ALL APPLICABLE STATUTES OF
LIMITATION AND DEFENSES BASED ON THE PASSAGE OF TIME SHALL BE TOLLED WHILE THE
PROCEDURES SPECIFIED IN SECTION 7.12 ARE PENDING. OPERATING COMPANY, SKT
HOLDINGS AND EARTHLINK SHALL TAKE SUCH ACTION, IF ANY, REQUIRED TO EFFECTUATE
SUCH TOLLING.


 


7.12.5     RIGHT TO INJUNCTIVE RELIEF BEFORE APPOINTMENT OF ARBITRATORS. WITH
RESPECT TO ANY VIOLATIONS OF THIS AGREEMENT THAT WOULD CAUSE OR MIGHT CAUSE
IRREPARABLE INJURY TO ANY ONE OF THE PARTIES TO THIS AGREEMENT (AND ANY TIME
PERIODS AND NOTICE PERIODS SPECIFIED THEREON), SUCH PARTY MAY, IN ADDITION TO
ANY OTHER RIGHTS UNDER THIS AGREEMENT OR ANY ANCILLARY AGREEMENT AND
NOTWITHSTANDING THE DISPUTE RESOLUTION PROCEDURES INCLUDING, PARTICULARLY, THE
MEDIATION PROVISIONS AND ARBITRATION AGREEMENT CONTAINED IN THIS SECTION 7.12
(AND ANY TIME PERIODS AND NOTICE PERIODS SPECIFIED THEREON), SEEK SPECIFIC
PERFORMANCE OF THIS AGREEMENT AND INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION AGAINST ANY ONGOING VIOLATION OF THIS AGREEMENT. PRIOR TO THE
APPOINTMENT OF THE ARBITRATORS PURSUANT TO THE ARBITRATION AGREEMENT, ANY PARTY
HERETO MAY SEEK PROVISIONAL OR INTERIM MEASURES FROM ANY COURT OF COMPETENT
JURISDICTION. AFTER THE APPOINTMENT OF THE ARBITRATORS, THE ARBITRATORS SHALL
HAVE EXCLUSIVE POWER TO CONSIDER AND GRANT REQUESTS FOR PROVISIONAL OR INTERIM
MEASURES.


 

7.13        Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Party or any
circumstance, is invalid or unenforceable, (i) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (ii) the remainder of this Agreement and the application of such
provision to other Parties or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.

 

7.14        No Personal Liability. The Parties agree that they shall have no
claim or right to bring any claim against and hereby waive, release, acquit and
forever discharge all

 

24

--------------------------------------------------------------------------------


 

employees, officers, directors, and/or shareholders of the Operating Company or
the Management Company, including, but not limited to, those persons listed in
the definition of “knowledge”, or “knowledge of the Operating Company” as
provided in Section 1.1 hereof, from any and all claims, actions, charges,
complaints, grievances and causes of action arising out of any actual or alleged
breach of any of the representations, warranties, covenants or any other
agreements made herein except to the extent of willful misconduct by such
officer as determined by a final, definitive and nonappealable judgment
adjudicated in a court of competent jurisdiction. It is further expressly
understood and agreed by the Parties, SKT and the Management Company, that this
Section 7.14 and all of its terms shall be binding upon their respective
representatives, affiliates, heirs, executors, administrators, successors and
assigns.

 

7.15        Further Assurances. At any time following the Closing Date, each of
the SKT Holdings, EarthLink and Operating Company shall promptly execute,
acknowledge and deliver any other assurances or documents reasonably requested
by Operating Company, SKT Holdings or EarthLink, as the case may be, and
necessary for SKT Holdings, EarthLink or Operating Company, as the case may be,
to satisfy its obligations under this Agreement or obtain the benefits
contemplated by this Agreement.

 

7.16        Amendment of Note Purchase and Security Agreement and Guaranty. Each
of the Parties and Management Company hereby agrees to amend that certain Note
Purchase and Security Agreement and Guaranty, dated July 23, 2007 (the “Note
Purchase Agreement”), as follows:

 


7.16.1     SECTION 1(O) OF THE NOTE PURCHASE AGREEMENT SHALL BE DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“Maximum Note Amount” shall mean Two Hundred Ten Million Dollars
($210,000,000).”

 

and the references to “$200,000,000” in Section 1(d) and Section 1(k) of the
Note Purchase Agreement shall be deleted and replaced with “$210,000,000”.

 


7.16.2     THE LAST SENTENCE IN SECTION 1(E) OF THE NOTE PURCHASE AGREEMENT
SHALL BE DELETED IN ITS ENTIRETY.


 


7.16.3     THE LAST SENTENCE IN SECTION 2.2(A) OF THE NOTE PURCHASE AGREEMENT
SHALL BE DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“Notes shall only be purchased by Lenders on a Purchase Date and the Note
purchased by a Lender on such Purchase Date shall be the amount set forth in the
Purchase Notice.”

 


7.16.4     THE SECOND SENTENCE OF SECTION 2.2(B) OF THE NOTE PURCHASE AGREEMENT
SHALL BE DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“On each Closing Date, provided the conditions precedent specified herein have
been satisfied or waived, the Lenders shall purchase the Commitments

 

25

--------------------------------------------------------------------------------


 

requested to be purchased by the Company pursuant to the applicable Purchase
Notice.”

 


7.16.5     SECTION 2.4(B) OF THE NOTE PURCHASE AGREEMENT SHALL BE DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“Each Lender shall purchase Notes hereunder according to its Commitment, and the
Company shall make each payment or prepayment of principal of the Notes or of
interest on the Notes to the Lenders in accordance with their Pro Rata Share of
the Commitments.”

 


7.16.6     THE LAST SENTENCE IN SECTION 8.3 OF THE NOTE PURCHASE AGREEMENT SHALL
BE DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“The rights of EarthLink and SKT USA with respect to the foregoing Collateral
shall be in proportion to each Lender’s Pro Rata Share, and neither will have
priority over the other Lender with respect to the proceeds thereof.”

 


7.16.7     THE FIFTH PARAGRAPH OF THE FORM OF NOTE CONTAINED IN EXHIBIT B TO THE
NOTE PURCHASE AGREEMENT SHALL BE DELETED IN ITS ENTIRETY AND REPLACED WITH THE
FOLLOWING:


 

“This Note is one of a series of Notes issuable to the Lenders pursuant to the
terms of the Purchase Agreement and in accordance with the Lenders’ Commitments
as described therein. All payments made to Lenders under this Note and any other
Notes shall be made by the Company to each Lender at the same time and in
proportion to each Lender’s Pro Rata Share. No Lender shall have a priority of
payment over another Lender with respect to payments due under the Notes.”

 


7.16.8     THE SECOND PARAGRAPH OF THE FORM OF PURCHASE NOTICE CONTAINED IN
EXHIBIT C TO THE NOTE PURCHASE AGREEMENT SHALL BE DELETED IN ITS ENTIRETY AND
REPLACED WITH THE FOLLOWING:


 

“Pursuant to Sections 2.1 and 2.2 of the Purchase Agreement, the Company desires
that [EarthLink/SKT USA] purchase a Note in a principal amount of $          .
The proceeds of such Note shall be applied in accordance with Section 2.3 of the
Purchase Agreement.”

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been signed on behalf of each of the
Parties hereto as of the date first written above.

 

 

 

HELIO LLC

 

 

 

 

 

By:

/s/ Dr. Wonhee Sull

 

 

Name:

Dr. Wonhee Sull

 

 

Title:

President and COO

 

 

 

 

 

SK TELECOM USA HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Jin Woo So

 

 

Name:

Jin Woo So

 

 

Title:

President and CEO

 

 

 

 

 

EARTHLINK, INC.

 

 

 

 

 

By:

/s/ Samuel R. DeSimone, Jr.

 

 

Name:

Samuel R. DeSimone, Jr.

 

 

Title:

EVP, General Counsel

 

 

 

 

 

For purposes of Section 2.1.1, Article IV, and
Section 7.16 only:

 

HELIO, INC.

 

 

 

 

 

By:

/s/ Dr. Wonhee Sull

 

 

Name:

Dr. Wonhee Sull

 

 

Title:

COO

 

[Signature Page to Contribution Agreement]

 

--------------------------------------------------------------------------------